PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 11-1447

                             RIDLEY SCHOOL DISTRICT

                                            v.

                    M.R.; J.R., PARENTS OF MINOR CHILD E.R.
                                        v.

                                  JANET CENNAME

                                                 M.R.; J.R. Parents of Minor Child E.R.,
                                                 Appellants

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. No. 2-09-cv-02503)
                    District Judge: Honorable Mitchell S. Goldberg

                           ORDER AMENDING OPINION

John F.X. Reilly, counsel for Appellees the Ridley School District and Janet Cenname, in
addition to having a private practice is also employed as an attorney for the Delaware
County Office of the District Attorney. When the clerk entered Mr. Reilly’s appearance
in the above entitled appeal, the clerk entered the address for the office of the District
Attorney rather that the address for Mr. Reilly’s private practice.

Accordingly, it is hereby O R D E R E D that the opinion filed May 17, 2012, is hereby
amended to reflect the correct address for John F. X. Reilly as follows:

             John F.X. Reilly (Argued)
             101 W. Baltimore Avenue, Second Floor
             Media, PA 19063
             Counsel for Appellees
For the Court,


Marcia M. Waldron, Clerk
Dated:     May 31, 2012
SLC/cc:    Jennifer C. Lowman
           John F.X. Reilly
           Leonard Reiser
           Alan L. Yatvin